Citation Nr: 0947400	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-22 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left shoulder 
tendonitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease with herniated nucleus 
pulposus L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1981 and July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  These issues are now before the 
Board for adjudication.

The Veteran testified before the undersigned in a September 
2009 Board hearing.  A transcript of the hearing has been 
associated with the claims file.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for degenerative disc disease with herniated 
nucleus pulposus L4-5 and L5-S1 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left shoulder tendonitis was incurred in service.


CONCLUSION OF LAW

Left shoulder tendonitis was incurred in active service. 
38 U.S.C.A. §§ 1101, 1111, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304 (2009). 

Generally, in order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) evidence of a 
nexus or relationship between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In this case, the Veteran contends that he has a current 
shoulder disability that is related to service.  He contends 
that he has experienced painful and limited motion in the 
left shoulder joint since his involvement in a 1992 motor 
vehicle accident in service.  

A review of the service records shows the Veteran was treated 
in September 1992, after a motor vehicle accident.  There was 
no clear evidence a left shoulder injury at that time.  Minor 
cervical and right shoulder strain was documented, however.  
A September 1998 treatment record shows a diagnosis of left 
shoulder tendonitis.  The Veteran reported that his shoulder 
pain had a started the day earlier.  He denied any acute 
trauma. 

A December 2009 private examination report from Dr. M.L.B. 
established a diagnosis of a left shoulder SLAP lesion and 
related the disability to service.  Specifically, after 
examining the Veteran and reviewing his service and post-
service treatment records, the examiner concluded that the 
Veteran's recent MRI supported the diagnosis of the residuals 
of a left shoulder injury.  He stated that the residuals 
corresponded to the 1992 car accident.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds the 2009 private examiner's 
opinion probative as it was based on a review of the 
Veteran's medical history, including a review of service 
treatment records.  Additionally, the opinion is supported by 
the evidence of record which shows inservice treatment after 
a 1992 motor vehicle accident and diagnosis of left shoulder 
tendonitis in 1998, as well as a current diagnosis of left 
shoulder tendonitis. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board finds the evidence to be supportive of the 
Veteran's claim for service connection.  In accordance with 
Pond the evidence of record shows a current diagnosis of left 
shoulder tendonitis, a diagnosis of left shoulder tendonitis 
in service, and a nexus between the current left shoulder 
tendonitis and active service.  Pond, supra.  There is no 
clear evidence to the contrary.  Recognition is given to the 
fact that a May 2005 pre-service discharge examination made 
no reference to a left shoulder disability.  An April 2007 VA 
examination was similarly negative for findings of a left 
shoulder condition.  However, the Veteran testified that he 
has experienced chronic left shoulder pain since 1992, but 
that it has only more recently developed into a more 
disabling condition.  The Board found him to be credible in 
this respect.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007) (when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and the veteran's demeanor when testifying at a 
hearing).  In sum, the Board finds that the preponderance of 
evidence weighs in the Veteran's favor and service connection 
is warranted. 


ORDER

Service connection for left shoulder tendonitis is granted.


REMAND


Although further delay is regrettable, additional development 
is necessary in order to adjudicate the Veteran's remaining 
claim on appeal.

The Veteran contends that his back disability has worsened 
since his last VA examination and is now worse than the 
current 10 percent evaluation.  Transcript at 23.  
Specifically, he testified that he experiences flare-ups and 
incapacitating episodes several times per month which last up 
to one week.  He reported that during these episodes, back 
pain is intensified, range of motion is severely limited and 
he is bent over at a 90 degree angle.  He also reported 
radiating pain in the buttock and hip areas.  He stated that 
his condition has worsened since the previous 2007 VA 
examination.

A review of the evidence supports the Veteran's contention 
that his back has worsened.  For example, he now complains of 
radiating pain that was not previously noted in the 2007 VA 
examination.  Additionally, he complains of more frequent 
flare-ups and incapacitating episodes that were confirmed by 
his spouse during a 2009 Board hearing.  Thus, a VA 
examination is necessary in order to determine the Veteran's 
current disability picture.

Therefore, this case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions must be addressed by an 
appropriately qualified specialist.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2007) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Thus a VA medical opinion is necessary in order to adjudicate 
the claim. 

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED for the 
following action:

1.  The Veteran should be afforded a VA 
examination to determine the current 
severity of his back disability.  All 
indicated tests and studies must be 
performed.  The claims folder must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  The examiner should provide 
the answers/findings indicated below to 
each question or instruction posed.

I.  Note any limitation of motion in the 
lumbar spine.  
        
II.  Indicate whether the lumbar spine 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of range of motion or 
favorable, intermediate or unfavorable 
ankylosis.  

III.  Express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable, intermediate 
or unfavorable ankylosis due to pain on 
use or during flare-ups.  

IV.  Determine the nature, extent, and 
severity of the Veteran's lumbar spine 
disability.  The examiner must report all 
functional impairment associated with the 
disease to include limitation of motion 
and incapacitating episodes.  

Next, examiner should identify any 
neurological complaints or findings 
attributable to the lumbar spine.  The 
examiner should also provide a written 
discussion of the degree of residual 
weakness or sensory disturbances due to 
pathology of the lumbar spine, and how it 
impacts on motor function of each 
segment.  If applicable, the examiner 
should provide a response to the 
following:  

I.  Does the Veteran have recurring 
attacks of intervertebral disc syndrome 
referable to the lumbar spine?  If so, 
indicate the degree of intermittent 
relief he experiences between those 
attacks.  The examiner should further 
note whether any intervertebral disc 
syndrome that may be present results in 
incapacitating episodes and the total 
duration of any of these episodes.  The 
examiner must indicate whether the 
intervertebral disc syndrome, if present 
in more that one spinal segment results 
in effects that are clearly distinct. 

II.  Identify radiculopathy of the lower 
extremities (if any) and whether it is at 
least as likely as not associated with 
the service-connected lumbar spine 
disability.

If the examiner is unable to comment on 
any of the above questions, he or she 
should so indicate and explain why.

2.  If the benefit sought on appeal 
remains denied, the Veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


